In Action No. 1 to recover damages for wrongful death, the jury rendered a verdict for $200,000 in favor of plaintiff against the defendants. The City of New York, one of the defendants, appeals from the judgment entered thereon insofar as said judgment is in favor of plaintiff and against said defendant. Judgment, insofar as appealed from, reversed and a new trial granted, with costs to abide the event, unless said plaintiff stipulate, within twenty days after the entry of the order hereon, to reduce the verdict to $125,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict is excessive. Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur; Wenzel, Acting P. J., not voting.